Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00414-CV

                                       Walter Ray SIMPSON Jr.,
                                               Appellant

                                                    v.

                                AUTO INJURY SOLUTIONS, INC.,
                                          Appellee

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-CI-03713
                             Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 21, 2016

DISMISSED

           The parties have filed a joint motion to dismiss this appeal due to settlement. We grant the

motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(2); 43.2(f). Costs of appeal are taxed

against the party who incurred them.

                                                     PER CURIAM